--------------------------------------------------------------------------------

 
Exhibit 10.2

 
 

--------------------------------------------------------------------------------

 

ENVIRONMENTAL SERVICES AGREEMENT


This ENVIRONMENTAL SERVICES AGREEMENT (“Agreement”) has been made and entered
into by and between the following parties:


Atlanta Gas Light Company ("AGLC"),
a Georgia corporation,
having a place of business at:
Ten Peachtree Place, Suite 1000
Atlanta, Georgia 30309
 
 
MACTEC Engineering and Consulting, Inc. ("Consultant"),
a Delaware corporation,
having a place of business at:
3200 Town Point Drive, NW, Suite 300
Kennesaw, GA  30144
 
 
Attention:
Shannon Scruggs
Attention:
David Price
Telephone:
404-584-3719
Telephone:
770-421-7022
Facsimile:
404-584-4189
Facsimile:
770-421-3486
E-mail:
sscruggs@aglresources.com
E-mail:
dprice@mactec.com





W I T N E S S E T H


WHEREAS, the effective date of this Agreement is the 16th day of July, 2009
(“Effective Date”); and


WHEREAS, the Consultant is engaged in the environmental consulting, engineering,
and remediation business; and


WHEREAS, AGLC desires to contract for environmental services (“Services”) to be
performed from time to time at AGLC’s sole discretion; and


WHEREAS, this Agreement expresses the terms and conditions upon which the
Consultant will furnish the Services to AGLC; and


WHEREAS, sometimes Consultant and AGLC are referred to herein individually as
“Party” and collectively as “Parties”;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Parties hereto, the undersigned Parties
agree as follows:




1.           The Services.


1.1           Subject to the terms and conditions of this Agreement, Consultant
hereby agrees to perform the Services for AGLC as called for in this Agreement
and the scope of Services which is attached hereto as Exhibit “A” (“Scope of
Services”).  AGLC may request additional services to be performed by the
Consultant.  All such additional services shall be included as part of the
Services and shall be subject to the terms and conditions of this Agreement,
unless otherwise specifically agreed to in writing by Consultant and AGLC.


 
1

--------------------------------------------------------------------------------

 
1.2           In performing the Services, the Consultant is an independent
contractor and shall maintain complete control over its employees. The
Consultant’s field personnel shall be trained and qualified to perform the
Services.  Except as otherwise agreed by the Parties hereto, Consultant is not
authorized to speak on behalf of or obligate AGLC in any way.  The Consultant
shall perform the Services and the Consultant shall not engage any
subcontractors without the express written permission of AGLC.
 
1.3           All reports, data, models, worksheets, spreadsheets, photographs,
drawings, drafts, and other project information developed by the Consultant in
the execution and performance of the Services shall be the property of AGLC upon
payment in full therefor, except that the Consultant may retain one copy thereof
for its records.


1.4           In performing the Services, the Consultant shall comply with all
applicable laws, regulations and consent orders governing the Services,
including but not limited to the Georgia Hazardous Site Response Act (O.C.G.A.
§§ 12-8-90 et seq); Georgia Hazardous Waste Management Act (O.C.G.A. §§ 12-8-60
et seq); and to the extent applicable to the Services, the Consent Orders
between AGLC and Georgia Environmental Protection Division, Order No. EPD-HW
1390 and Order No. EPD-HSR-227, plus such amendments and modifications by
subsequent submittals or correspondence referencing these Orders as may be made
hereafter (“Environmental Requirements”).


1.5           The Services shall be completed in the time frame agreed upon by
the Parties hereto as set forth in the Scope of Services and any subsequent
schedule for the Services that is approved in writing by AGLC and
Consultant.  Except as otherwise set forth in this Agreement, time is of the
essence for performance of the Services.


1.6           Consultant shall be reasonably available for meetings with AGLC
and/or AGLC’s representative.  As called upon by AGLC from time to time, both
during the conduct of the Services and thereafter, for additional compensation,
Consultant shall assist AGLC in any litigation matters pertaining to the
Services, and shall assist AGLC in negotiations and other dealings with local,
state and federal regulatory agencies.


1.7           Consultant warrants to AGLC that Consultant will reasonably
monitor, evaluate, and adjust its information security systems and procedures in
response to relevant changes in technology, changes in the sensitivity of AGLC's
Confidential Information (hereinafter defined) as reasonably determined by AGLC,
and internal and external threats to information security.  Consultant will
promptly notify AGLC of any material unauthorized possession, use, or knowledge,
or attempt thereof, of the data-processing files, transmission messages or other
proprietary information by any person or entity that may become known; the
effect of such; and the corrective action taken in response thereto.


1.8           Consultant will make and keep, and request its subcontractors to
make and keep, complete and systematic written records of all Services performed
and expenses and receipts therefor incurred under this Agreement.  Such records
will include records relevant to any costs or expenses incurred by Consultant,
its employees or subcontractors and the employees or subcontractors of same, and
Consultant will preserve, and request its subcontractors to preserve, all such
records until seven (7) years after work is completed hereunder.  During the
term of this Agreement and for seven (7) years thereafter, AGLC will have the
right to inspect and copy such records during Consultant's regular working
hours, and at the place where Consultant maintains such records, and such
records may be used by AGLC, without limitation, subject to any limitations
regarding its use of proprietary information set forth in this Agreement, if
any.


 
2

--------------------------------------------------------------------------------

 
2.           Additional Services.


2.1           AGLC reserves the right, by written notice to Consultant (“Change
Directive”), to make changes in the Services so long as such changes do not
materially and adversely affect the price or schedule for performing the
Services (“Amended Work”).  Consultant shall proceed with the Amended Work
promptly after receipt and acceptance of a Change Directive.


2.2           AGLC may from time to time during the term of this Agreement
request that Consultant perform a service that would materially affect its cost
of performing the Services and/or the schedule for performing the core Services
(“Additional Work”), including requests for services based on changes to this
Agreement.  Upon receipt of such a request from AGLC, Consultant shall provide
AGLC with:


 
(a)
a written description of the Additional Work Consultant anticipates performing,
if any;



 
(b)
a schedule for commencing and completing the Additional Work;



 
(c)
Consultant’s charges for the Additional Work and any proposed additional or
modified terms and conditions; and



 
(d)
an estimate of the human resources necessary to provide the Additional Work.



2.3           Consultant shall not begin performing any Additional Work until
AGLC has provided Consultant with written authorization to perform the
Additional Work (“Change Orders”).  If AGLC authorizes Consultant to provide the
Additional Work, then the Parties shall execute a Change Order, which shall
incorporate by reference the terms of this Agreement and set forth the
mutually-agreeable additional terms and conditions applicable to the provision
of the Additional Work.


2.4           Until such time as any Amended or Additional Work is incorporated
into the Annual Budget (as defined in Paragraph 3.8 herein), Consultant shall
submit separate monthly invoices for all Amended or Additional Work as provided
in Paragraph 3.2 herein, and AGLC shall pay such invoices (except Disputed Items
as defined in Paragraph 3.4 herein) in accordance with Section 6. herein.



 
 
3

--------------------------------------------------------------------------------

 

 
3.           Payment and Fees.
 
3.1           As full consideration for complete and satisfactory performance of
the Services over the term of this Agreement, AGLC will pay Consultant for the
Services according to the schedule of fees and costs set forth on the
Consultant’s Fee Schedule attached hereto as Exhibit “B” (“Fee Schedule”).  The
Fee Schedule shall remain fixed for the duration of this Agreement unless
modified in writing by AGLC and Consultant.  The cost of the Services shall not
exceed the amount set forth on the Annual Budget (as defined in Paragraph 3.8
herein) without the prior written authorization of AGLC.
 
3.2           Consultant shall submit monthly invoices reflecting all fees and
costs incurred during the preceding thirty (30) days. All costs and expenses
related to or incurred by the Consultant in performance of the Services shall be
individually listed and itemized; and all such costs and expenses, including but
not limit to, travel and travel-related expenses and incidentals, shall be
reasonable and shall be incurred directly as a result of the Consultant’s
performance of the Services.  AGLC agrees to review Consultant’s invoices and
pay the Consultant all undisputed amounts for the Services on Net thirty (30)
Days payment terms. Consultant shall submit such documentation with the invoices
as AGLC may reasonably require.
 
3.3           Should the Consultant or any employee of the Consultant be called
or asked to provide testimony or other evidence by any party, whether at
deposition, hearing or trial, in relation to the Services, AGLC shall pay for
the reasonable expenses and labor at appropriate unit rates to the extent the
party compelling or requesting the testimony does not provide such compensation.


3.4           AGLC may dispute any item on an invoice that it reasonably
believes deviates from the Services or the requirements of this Agreement
(collectively, “Disputed Items”).  The amount of the Disputed Items will be
deducted from the invoice, and the undisputed portions of the invoice will be
paid in accordance with this Section.


3.5           Payments otherwise due Consultant from AGLC may be withheld by
AGLC, without payment of interest, on account of  Services not performed,
defective Services performed and not remedied by Consultant, unpaid labor
materials bills, or unpaid claims of any kind agreed to be paid by Consultant
under this Agreement.  Consultant agrees to defend, indemnify and hold AGLC
harmless from any claims, demands, liabilities and damages arising from any such
properly withheld payment.  If and when the cause or causes for withholding
payments are remedied or removed without cost to AGLC, and satisfactory evidence
of such remedy has been presented to AGLC, the withheld payment will be promptly
made by AGLC to Consultant.  If Consultant fails to remedy such cause within
thirty (30) days after written notice from AGLC, AGLC may remedy the cause and
deduct the  necessary cost of such remedy from the amount due Consultant;
provided, however, AGLC is not obligated to pay any bills of, or claims against,
Consultant from payments withheld, but may do so at its sole discretion.


 
4

--------------------------------------------------------------------------------

 
3.6           Notwithstanding any other provision of this Agreement to the
contrary, AGLC is under no duty or obligation whatsoever to any vendor,
materials provider, subcontractor, subconsultant, laborer or other party to
ensure that payments due and owing by Consultant to any of them are or will be
made.  Such parties shall look to Consultant for remedy of nonpayment by
Consultant.  Consultant agrees to defend and resolve all claims for payment made
by Consultant’s subcontractors, subconsultants, indemnifying AGLC for all such
claims arising from or resulting from Consultant’s subcontractors,
subconsultants, suppliers, material men or laborers in connection with the
Services.


3.7           Consultant’s obligation to perform and complete the Services in
accordance with the applicable provisions of this Agreement shall not be
alleviated by approval of any invoice, nor any payment by AGLC to Consultant,
under this Agreement, nor any use or occupancy of the Services or any part
thereof by AGLC, nor any act of acceptance by AGLC, nor any failure to do so,
nor any correction of defective Services by AGLC, none of which will constitute
an acceptance of Services not in accordance with this Agreement or a release of
Consultant’s obligation to perform the Services in accordance with this
Agreement.


3.8           At least ninety (90) days prior to the end of the period from June
1 through May 31 and at least ninety (90) days prior to the end of each 12-month
period thereafter, Consultant will submit to AGLC a detailed budget for the
Services for such upcoming 12-month period, which shall reflect costs which are
anticipated to be incurred for performance of the Services at each site and for
any Amended or Additional Work requested by AGLC.  Within thirty (30) days of
receipt of the budget, AGLC shall review and comment on same and Consultant
shall promptly submit a revised draft of the budget to AGLC.  The budget after
modifications are made thereto and after approval thereof by AGLC and acceptance
by Consultant shall constitute the “Annual Budget”.  The Annual Budget shall not
be modified unless a Change Directive or Change Order for Amended or Additional
Work (as described in Section 5.) is issued.  All approved modifications to the
Annual Budget shall be documented in the form of a Change Order.




4.           Representations and Warranties.
 
4.1           The Consultant hereby represents to AGLC that the Consultant is
qualified and duly licensed as required under applicable laws, regulations, and
ordinances and has the ability, skill and resources necessary to perform the
Services.  The Consultant warrants that the Services, Amended Work and
Additional Work will be performed in a thorough and efficient manner, promptly
and in a manner consistent with the generally accepted level of care and skill
ordinarily exercised by professional engineers and other professionals
performing services of a similar nature, taking into account the standards,
technology, laws, and requirements existing at the time the Services, Amended
Work and Additional Work are performed (“Standard of Care”).
 
4.2           Consultant understands and acknowledges that the Services may
involve the management and control of activities involving hazardous and toxic
substances and may involve Environmental Requirements related
thereto.  Consultant represents and warrants that it is technically, physically,
financially, and legally ready, willing, and able to perform the Services
hereunder and that it is familiar with and knowledgeable about the Environmental
Requirements.  Consultant warrants that the Services shall be (A) conducted in
accordance with the Standard of Care and (B) safely, lawfully and timely
performed.
 
 
5

--------------------------------------------------------------------------------

 
4.3           Consultant acknowledges and agrees that AGLC is relying upon
Consultant’s special and unique abilities and the accuracy, competence, and
completeness of Consultant’s Services, and that the Services will be relied upon
by AGLC to satisfy governmental and other requirements.


4.4           To the extent the Services include preparation of designs,
specifications, procedures, or other particulars for the Services, Consultant
also represents and warrants that the same will be appropriate for, and will
achieve compliance with the applicable Environmental Requirements; provided,
however, that if the design cannot achieve compliance with the Environmental
Requirements due to unforeseen and/or concealed conditions, then this
representation and warranty shall not apply to the extent of such conditions.
 
5.           Insurance.


5.1           Unless otherwise agreed to in writing, Consultant will, at its own
expense, carry and maintain during the term of this Agreement insurance
coverages  in amounts equal to what is specified on Exhibit “C” attached hereto
and incorporated herein.  All insurance policies or bonds required by this
Agreement will be issued by insurance companies authorized to do business within
the State of Georgia and any other state in which the Services are to be
performed with an A.M. Best Key Rating of not less than "A:VII".  Consultant
will also be responsible for requiring that its subcontractors comply with the
insurance requirements of this Section.
 
5.2           The Consultant’s insurance policies shall contain a provision
under which the insurer waives any and all rights to subrogation it may have
against AGLC or Consultant, because of any payment made under any such policy of
insurance.  The Consultant shall include AGLC as an additional insured on the
coverages and limits for Commercial General Liability and Excess/Umbrella
Liability.  The Consultant shall provide AGLC with a certificate of insurance
evidencing the above coverages.
 
5.3           ALL SUCH INSURANCE SHALL BE OBTAINED, AND CERTIFICATES THEREFOR
DELIVERED TO AGLC, PRIOR TO COMMENCEMENT OF ANY SERVICES BY CONSULTANT UNDER
THIS AGREEMENT.   Said certificates shall provide that no such insurance shall
be canceled prior to thirty (30) calendar days prior written notice of
cancellation (ten (10) days in the event of cancellation due to nonpayment of
premium) having first been delivered to AGLC by the insurance companies which
have issued the insurance.
 
5.4           The Consultant shall comply with all conditions and other
requirements of the insurance coverage described above necessary to preserve
coverage on behalf of the Consultant or AGLC.  AGLC shall have the right, but
not the duty, to take whatever actions it deems necessary to comply with
conditions or other requirements of said insurance policy, including, without
limitation, to provide appropriate notices to insurance carriers.
 
 
 
6

--------------------------------------------------------------------------------

 

6.           Subcontractors.


6.1           Consultant shall perform the Services utilizing its own personnel
and through the use of subcontractors and subconsultants.  Consultant must
obtain AGLC approval for all laboratories used by Consultant for any of the
Services.  Consultant agrees that it is as fully responsible to AGLC for the
work of Consultant’s subcontractors and subconsultants, sub-subcontractors, and
persons either directly or indirectly employed by Consultant, as it is for the
work of persons directly employed by Consultant, it being understood and agreed
that, in the event any part of the Services to be performed under this Agreement
is subcontracted by Consultant, Consultant shall be and remain fully responsible
and liable for such Services under the terms of this Agreement to the same
extent, and for all intents and purposes, as if Consultant had directly
performed such Services.  Except as otherwise expressly provided herein, nothing
contained in this Agreement shall create any contractual relationship between
any subcontractor, or subconsultant of Consultant and AGLC.  AGLC shall have no
obligation to pay or to require others to pay any moneys to any subcontractor or
subconsultant.


6.2           To the extent Consultant engages subcontractors or subconsultants
to perform Services, as a condition of payment of any monthly invoice reflecting
final payment by Consultant to such subcontractor or subconsultants, Consultant
shall furnish a conditional release of all payment claims and final payment lien
waivers from such subcontractor or subconsultant to AGLC in such form and
substance that complies with O.C.G.A. §44-14-366(d) and is reasonably acceptable
to AGLC.


6.3           Consultant shall require each and every subcontractor or
subconsultant, to the extent of the work to be performed by the subcontractor or
subconsultant, to be bound to Consultant by the terms of this Agreement, and to
assume toward Consultant all the obligations and responsibilities which
Consultant, by this Agreement, assumes toward AGLC.  Further, Consultant agrees
to obtain and pass-through from its subcontractor or subconsultants, to and for
the benefit of AGLC, the same warranties provided by Consultant to AGLC as set
forth in this Agreement.  Said subcontract agreement shall preserve and protect
the rights of AGLC under this Agreement with respect to the work to be performed
by the subcontractor or subconsultant so that the subcontracting thereof will
not prejudice such rights. Such subcontract agreement will require the
subcontractor or subconsultant to abide by the applicable insurance requirements
of Section 5. hereof, and all subcontract agreements shall, by their respective
terms, be assignable to AGLC for no additional consideration.
 
7.           Term and Termination or Suspension.
 
7.1           This Agreement will commence as of the Effective Date and will
continue thereafter for a period of three (3) years, terminating on April 1,
2012 unless earlier terminated in accordance with the provisions of this
Agreement
 
7.2           The Services may be terminated and canceled upon written notice to
the Consultant by AGLC, with or without cause, at any time.  Except in the case
of termination for cause, in the event of such cancellation, AGLC will reimburse
the Consultant for all Services performed up to the effective date of the
cancellation in accordance with the basis for payment and reimbursement set
forth herein, in addition to the expenses incurred by Consultant in terminating
any contract or lease entered into in conjunction with the Services that cannot
be cancelled without adverse financial consequences, if any, to the Consultant
(“Termination Expenses”).
 
 
7

--------------------------------------------------------------------------------

 
7.3           AGLC shall be entitled to terminate this Agreement, in whole or in
part (a) for cause upon written notice if Consultant breaches any material
obligation under this Agreement and fails to cure said breach within seven (7)
days of receipt of such notice; and (b) at any time without cause and in its
sole discretion upon seven (7) days prior written notice to Consultant.  Upon
any such termination, AGLC agrees to pay to Consultant all undisputed fees
incurred prior to the date of such termination in addition to Termination
Expenses.
 
8.           Indemnification.
 
8.1           The Consultant agrees to indemnify, hold harmless, and defend AGLC
from and against any and all liabilities, claims, penalties, forfeitures, suits,
and the costs and expenses incident thereto (including costs of defense,
settlement, and reasonable attorneys’ fees), which AGLC may hereafter incur,
become responsible for, or pay out, to the extent resulting from (i) an error or
omission in Consultant’s performance of the Services; (ii) Consultant’s breach
of any material term or provision of this Agreement; or (iii) any negligent or
willful act or omission of Consultant, its employees or subcontractors in the
performance of Services under this Agreement; or (iv) any violation of
governmental laws, regulations or orders, relating to or arising from the
Services.
 
8.2           AGLC agrees to defend, hold harmless and indemnify the Consultant
from and against any and all claims and liabilities, except from those arising
from the circumstances set forth in Paragraph 8.1 above, to the extent resulting
from (i) AGLC’s breach of any material term or provision of this Agreement; or
(ii) any negligent or willful act or omission of AGLC, its employees or
subcontractors in the performance of Services under this Agreement; or (iii) any
violation of governmental laws, regulations or orders, relating to or arising
from the Services.
 
8.3           In connection with toxic or hazardous substances or constituents
and to the maximum extent permitted by law, AGLC agrees to defend, hold harmless
and indemnify the Consultant from and against any and all claims and
liabilities, except from those arising from the circumstances set forth in
Paragraph 8.1 above, resulting from:
 
8.3.1           AGLC’s violation of any federal, state or local statute,
regulation or ordinance relating to the management or disposal of toxic or
hazardous substances or constituents.
 
8.3.2           AGLC’s undertaking of or arrangement for the handling, removal,
treatment, storage, transportation or disposal of toxic or hazardous substances
or constituents found or identified at the Site.
 
8.3.3           The existence of any type of Waste, hazardous, material,
chemical, compound, or hazardous substance, or any other type of environmental
hazard, contamination, or pollution, whether latent or patent, or the release
thereof or the violation of any law or regulation relating thereto, existing at
the Site prior to commencement of Consultant’s Services (“Pre-Existing
Condition”).
 
 
8

--------------------------------------------------------------------------------

 
8.4           Consultant agrees to give prompt notice to and cooperate with AGLC
in the response to and defense of any claim subject to the indemnity provisions
of subparagraph 8.2, above.


8.5           Procedures. The obligations of each Party (“Indemnitor”) in
Paragraphs 8.1 and 8.2 of this Agreement to indemnify, defend, and hold harmless
the other Party (“Indemnitee”) shall be subject to the following:


8.5.1           Indemnitee shall provide Indemnitor with prompt notice of the
claim giving rise to such obligation; provided, however, that any failure or
delay in giving such notice shall only relieve Indemnitor of its obligations
under this Section 8. to the extent it reasonably demonstrates that its defense
or settlement of the claim or suit was adversely affected thereby.


8.5.2           Indemnitor shall have sole control over the defense and of all
negotiations for settlement of such claim or suit.


8.5.3           Indemnitee shall cooperate with Indemnitor in the defense or
settlement of such claim or suit, provided that Indemnitee shall be reimbursed
for all reasonable out-of-pocket expenses incurred in providing any cooperation
requested by Indemnitor. Subject to Paragraph 8.5.2, Indemnitee may participate
in the defense of any such claim or suit at its own expense.


 
8.6           Survival. These indemnification provisions shall survive
termination of this Agreement and shall continue until such time as the Services
is completed and the Environmental Requirements are satisfied.




9.           Dispute Resolution.


Any and all disputes, claims, or other matters in question between the Parties
to this Agreement, or any alleged breach thereof, shall be resolved as set forth
herein.


9.1           Initially, each Party shall designate a representative with full
authority to settle and resolve the dispute at issue (the “Executive
Sponsor”).  The Executive Sponsors shall discuss the problem and negotiate in
good faith in an effort to resolve the dispute without the necessity of
resorting to formal mechanisms.  During the course of such negotiations, all
reasonable requests for non-privileged information will be honored.  The
specific format of the discussions will be left to the Executive Sponsors, but
may include the preparation of agreed upon statements of fact or written
statements of position furnished by each Party to the other.


9.2           If the Executive Sponsors do not resolve the dispute within
fourteen (14) days after a Party invokes the option of resolving the dispute by
the Executive Sponsors, then the matter may be submitted to arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association unless the Parties mutually agree otherwise.


 
9

--------------------------------------------------------------------------------

 
 
9.2.1
Demand for arbitration shall be filed in writing with the other Party and with
the American Arbitration Association.  A demand for arbitration shall be made
within a reasonable time after the claim, dispute, or other matter in question
has arisen. In no event shall a demand for arbitration be made after the date
when a legal action based upon such claim would be barred by the applicable
statute of repose or period of limitations.



 
9.2.2
All decisions of the arbitrators will be in writing and submitted to the Parties
and will set forth findings of fact and conclusions of law. In the final award,
the arbitrators will divide all costs, other than fees of counsel and expert
witness fees incurred in conducting the arbitration, in any manner as the
arbitrators deem just and equitable under the circumstances.  Each Party will
bear its own legal counsel and expert witness fees.



 
9.2.3
Judgment on the award of the arbitrators may be entered by any court having
jurisdiction over the Party against whom enforcement of the award is being
sought.



 
10.           Confidentiality.
 
10.1           From time to time, AGLC may disclose to Consultant information
that is proprietary, confidential, or otherwise protected (“Confidential
Information”).  Such Confidential Information will be marked as “CONFIDENTIAL”
or AGLC will otherwise plainly indicate to Consultant the confidential nature of
the information.  Such Confidential Information includes, but is not limited to,
information that derives value, actual or potential, from not being generally
known to the public or to other persons.
 
 
10.2           Consultant shall not disclose Confidential Information to any
person who does not have a need to know without the express written consent of
AGLC.
 
 
10.2.1
The obligations set forth in Paragraph 10.2 do not apply if and to the extent
that Consultant is legally required to disclose such Confidential Information
pursuant to valid legal process, court order, regulatory requirement, or
otherwise.

 
 
10.2.2
If Consultant receives any request, notice, order, or other requirement to
disclose Confidential Information, Consultant shall promptly notify AGLC and
cooperate reasonably with AGLC to respond to such request.

 
 
10.2.3
Consultant shall protect AGLC’s Confidential Information as is necessary to
protect it from being known to unauthorized persons, and in any event no less
than the extent to which Consultant protects its own confidential information.

 
 
 
10

--------------------------------------------------------------------------------

 


11.           No Conflicts of Interest.
 
During the term of this Agreement, the Consultant shall not knowingly enter into
any activity, employment, or other business that conflict with AGLC’s interests
or the Consultant’s obligations under this Agreement.
 


 
12.           Notice.
 
All notices and other communications required or permitted to be given or made
under this Agreement shall be in writing and sent by certified mail, return
receipt requested, or by a reputable overnight express company, to the persons
and at the addresses indicated below:
 
If to
Consultant:                                                                           If
to AGLC:
MACTEC Engineering and Consulting, Inc.                           Atlanta Gas
Light Company
3200 Town Point Drive, NW, Suite 100                                     Ten
Peachtree Place
Kennesaw, GA
30144                                                                   Atlanta,
Georgia 30309
Attn:  David Price, Senior Geologist
II                                      Attn: William A. Palmer
                                     Chief Corporate Counsel


With a copy to:
With a copy to:

Keith C. Groen, General Counsel
Carol R. Geiger

MACTEC Engineering and Consulting, Inc.
Kazmarek Geiger & Laseter, LLP

1105 Lakewood Parkway, Suite 300
3490 Piedmont Road, Suite 201

Alpharetta, GA  30009
Atlanta, GA  30305

 
or to such other address for either Party as that Party may, by notice,
designate.
 


 
13.           Miscellaneous
 
13.1           Headings.  Paragraph headings are for the convenience of the
Parties only and are not to be construed as part of this Agreement.  Should any
provision of this Agreement require judicial interpretation, the Parties agree
that the court interpreting or construing the same will not apply a presumption
that the terms of this Agreement will be more strictly construed against one
Party than against the other.
 
13.2           Governing Law.  This Agreement shall be interpreted, construed,
and governed by and in accordance with the laws of the State of Georgia.
 
13.3           Entire Agreement.  This Agreement and the Additional Terms and
Conditions attached hereto as Exhibit “D”, which are incorporated herein,
constitute the entire Agreement between the Consultant and AGLC with respect to
the Services and all previous representations relative thereto, either written
or oral, are hereby annulled and superseded.  No modification shall be binding
on AGLC unless it is in writing and signed by AGLC.
 
 
11

--------------------------------------------------------------------------------

 
13.4           Severability.  The invalidity of any portion, provision, or
paragraph of this Agreement shall not affect or render invalid any other
portion, provision or paragraph of this Agreement.
 
13.5           Assignability.  This Agreement shall not be assigned, in whole or
in part, without the prior written consent of AGLC.  The duties, obligations,
rights and remedies under this Agreement are in addition to and not in
limitation of those otherwise imposed or available by law.
 
13.6           Survivability.  The Parties hereto agree that the obligations,
warranties and representations of the Consultant pursuant to Sections 1, 2, 4,
8, 10 shall survive the termination of this Agreement for any reason.
 
13.7           Force Majeure.  Neither Party will be held liable for failure to
fulfill its obligations hereunder if such failure is due to a Force Majeure
Event.  A “Force Majeure Event” means an act of war; domestic and/or
international terrorism; civil riots or rebellions; quarantines, embargoes and
other similar unusual governmental actions; or extraordinary elements of nature
or acts of God (other than fire, hurricane, tornado or flood); provided that
such Force Majeure Event is beyond the excused Party’s reasonable control,
occurs without the excused Party’s fault or negligence, is not caused directly
or indirectly by the excused Party and could not have been prevented by the
excused Party’s reasonable diligence. Notwithstanding the foregoing, unless
agreed to in writing by AGLC, any delay that AGLC, in its sole discretion, deems
excessive will be grounds for termination by AGLC if such delay is not cured
after ten (10) calendar days written notice of AGLC’s intent to terminate.
 
13.8 Limitation of Liability. Except for (i) either Party’s (“First Party”)
breach of its obligations of confidentiality, security, or representations and
warranties (except the Standard of Care) to the other Party, (ii) the claims of
First Party against the other Party for indemnification for the other Party’s
acts or omissions of negligence in the performance of non-professional Services,
or (iii) willful misconduct or fraud, the other Party will not be liable under
this Agreement for any indirect, incidental, exemplary, special or consequential
damages, including, without limitation, any loss of income, profits or data,
even if the First Party has been advised of, or had reason to know of, the
possibility of such damages.


13.9   Supplier Diversity.  Consultant acknowledges that AGLC operates a “Second
Tier Program” that encourages its prime suppliers to extend subcontracting
opportunities to firms owned by minorities, persons with disabilities, and
women.  Accordingly, Consultant represents and warrants that Consultant will
actively seek qualified minority, women, and disabled-owned businesses to
compete for Consultant’s business on a fair and even basis.  Consultant shall
provide quarterly reports to Company on its supplier diversity efforts via the
Company website:  http://www.aglresources.com/supplierdiversity.


 
12

--------------------------------------------------------------------------------

 
13.10           AGLC Ethics Standards.  While performing its obligations
pursuant to this Agreement, Consultant shall:
 
 
a)
not engage in any business or activity which interferes with or is in conflict
with Consultant’s obligations pursuant to this Agreement;

 
 
b)
comply with the highest professional standards of ethics;

 
 
c)
not engage in any conduct that is incompetent, dishonest or fraudulent;



d)           comply with AGLC Resources’ Code of Business Conduct.  Consultant
acknowledges that it has received a copy of the AGLC Resources’ Code of Business
Conduct and that if it has any questions regarding the AGLC Resources’ Code of
Business Conduct it will contact the AGLC Resources’ Executive Director of
Corporate Compliance at 404-584-3910.  AGLC Resources’ Code of Business Conduct
is also available at www.aglresources.com.


IN WITNESS WHEREOF, AGLC and the Consultant have each cause this Agreement to be
executed by its duly authorized representative on the day and year set forth.




Atlanta Gas Light
Company                                                                       MACTEC
Engineering and Consulting, Inc.


By:   /s/  Jeffrey P. Brown
_                                                                  By: /s/ Keith
C. Groen                                                      


Name: _Jeffrey P.
Brown_________                                                                           Name:
_Keith C. Groen___________


Title:V.P. & Assoc, General
Counsel                                                                           Title:
_V.P. & General Counsel_______

 
 
13

--------------------------------------------------------------------------------

 

Exhibit “A”
Scope of Services for Augusta, Georgia




Consultant will provide technical, consulting and engineering support services
associated with the former MGP site in Augusta, Georgia, as follows:

1.  At AGLC’s direction, Consultant will provide such technical, engineering and
consulting services as are necessary in order to finalize closure for the soils
at the former MGP site.
 
2.  At AGLC’s direction, Consultant will provide the following services:
 
·  
Site Conception Model (SCM) Support:  Activities associated with this task
include ISS review, residual BPLM impacts review, boring logs review, SCM
preparation support, and SCM review.

·  
Feasibility Study Support:  Groundwater modeling review, technology screening
evaluation, remedial technology selection, and feasibility study review.

·  
Groundwater Modeling:  Conduct fractured media modeling, assist in porous media
and fractured media model integration, assist with preparation of the draft
groundwater modeling report, assist with response’s to EPD comments, and assist
with preparation of the final groundwater modeling report.

·  
Meetings and Consultations:  Provide general consulting services associated with
the Scope of Services, participate in conference calls and meetings, assist with
data review and interface with EPD.

·  
Data Gap Support:  Conduct soil and/or groundwater sampling and analyses,
groundwater monitoring, groundwater well installation, report preparation, and
responses to EPD comments.


 
 
14

--------------------------------------------------------------------------------

 

Exhibit “B”


Fee Schedule



 
 
15

--------------------------------------------------------------------------------

 

Exhibit “C”
Insurance


Workers' Compensation:
(A)           Workers' Compensation: Statutory
(B)           Employer's Liability:
(1)           Bodily Injury by Accident, for Each Accident: $1,000,000
(2)           Bodily Injury for Each Employee by Disease:  $1,000,000
(3)           Policy Limit for Bodily Injury by
Disease:                                                                              $1,000,000


Commercial General Liability:
Written on a per occurrence basis to include coverage for: Broad Form Property
Damage; Bodily Injury; Personal Injury; Contractual Liability;
Products/Completed Operations.
(A)           Per Occurrence:                                $10,000,000
(B)           Aggregate:                                                      $10,000,000
(C)           Medical Expense per Person per Occurrence: $10,000,000
This policy will be primary and non-contributory.


Automotive Liability:
Such policy will include coverage for all vehicles owned, hired, non-hired,
non-owned and borrowed by Contractor in the performance of the Services covered
by this Agreement.
Combined Single Limit:   $2,000,000


Umbrella Liability:


(A)           Per Occurrence:   $10,000,000
(B)           Aggregate:                           $10,000,000


Environmental Impairment Liability:
Such coverage shall be applicable to the Services performed under this
Agreement.
Per Claim:                      $10,000,000
Aggregate:                      $10,000,000


The Insurance Certificate must be sent to the following address:


AGL Resources Inc.
Insurance Compliance
P.O. Box 12010-AR
Hemet, California  92546-8010

 
 
16

--------------------------------------------------------------------------------

 

Exhibit “D”
 
Additional Terms and Conditions
 


 
These Additional Terms and Conditions (“Attachment”) are incorporated into the
attached Environmental Services Agreement between MACTEC Engineering and
Consulting Inc. (“Consultant”) and Atlanta Gas Light Company (“AGLC”) dated May
__, 2009 (collectively, “Agreement”).  To the extent that the provisions of this
Attachment conflict with or add to the provisions of the aforesaid Agreement,
the provisions of this Attachment will prevail.
 
1.      Standard of Care.  Consultant will perform the Services authorized by
this Agreement and in any Change Order as an independent contractor, in
accordance with the Standard of Care.  If Consultant fails to perform in
accordance with the Standard of Care, AGLC agrees that the damages for which
Consultant shall be liable, if any, shall be limited to that proportion of such
damages which is attributable to Consultant’s percentage of fault, subject to
any other limitations otherwise set forth in this Agreement.
 
2.     Ownership of Deliverables and Related Documents.  Upon payment in full
therefor, all reports, drawings, plans, designs and other documents prepared by
Consultant and identified in Consultant’s proposal as deliverable to AGLC
(collectively, “Deliverables”), excluding all intellectual property rights
therein, will become the property of AGLC.
 
AGLC agrees as follows: (i) the Deliverables (a) may be used and relied upon
only by AGLC, (b) will not be used other than for the former MGP site in
Augusta, Georgia (“Project”), but may be submitted for any necessary regulatory
approval, (c) may be based in part or in whole on facts and/or assumptions
provided to, but not independently verified by, Consultant and (d) will reflect
Consultant’s findings as to conditions that existed only at the time the
Services were performed; (ii) Consultant makes no representations as to any
facts or assumptions provided to, but not independently verified by, Consultant;
(iii) any third party who wishes to rely on any Deliverables must first sign
Consultant’s Secondary Client Agreement; and (iv) if AGLC requests Deliverables
on electronic media, the electronic copy may be inaccurate or incomplete and the
document retained by Consultant will be the official document, and any
modification(s) of the electronic copy made by AGLC will be at its own
risk.  AGLC hereby releases, defends, indemnifies, and holds harmless Consultant
from and against all claims, settlements, judgments, awards, costs, expenses,
liabilities, damages, penalties and interest, including reasonable attorney’s
fees and litigation expenses, (collectively, “Liabilities”) asserted against, or
incurred by, Consultant related to the breach by AGLC of any of the foregoing
agreements.
 
3.      Site Operations.  Unless expressly stated in Consultant’s proposal, (i)
the Services do not include (a) surveying to determine the location(s) for any
test(s), boring(s) or well installation(s) (“Locations”) or (b) the restoration
of damage(s) which is reasonably necessary to perform the Services and (ii) any
Locations made by Consultant in the field are only estimations.  Any depths,
dimensions or elevations used by Consultant in performing the Services are only
estimations or approximations.
 
4.      Site Responsibility.  AGLC will provide Consultant with access to the
Project site (“Site”) and all available Site information deemed necessary by
Consultant.  The Services do not include supervision or direction of the means,
methods or actual work of other consultants, contractors and subcontractors not
retained by Consultant.  AGLC agrees that each such other party will be solely
responsible for its working conditions and safety on the Site.  Consultant’s
monitoring of the procedures of any such other party is not intended to include
a review of the adequacy of its safety measures.  It is agreed that Consultant
is not responsible for safety or security at the Site, other than for
Consultant’s employees, and that Consultant does not have the right or duty to
stop the work of others.
 
5.     Samples and Wastes.  If AGLC directs Consultant to retain any samples
after they are tested, Consultant will take reasonable steps to retain them, at
AGLC’s expense, but only for a mutually acceptable time.  Consultant reserves
the right to refuse storage of any samples.  If the samples or wastes resulting
from the Services or any soils or materials contain asbestos, molds, fungi,
bacteria, viruses, hazardous materials, radioactive or toxic substances,
pollutants and/or their constituents (collectively, “Contaminants”), Consultant,
as an independent contractor and at AGLC’s direction and expense, will either
(i) return such samples, wastes, soils or materials to, or leave them with, AGLC
for appropriate disposal or (ii) using a manifest signed by AGLC as generator
and arranger, transport such samples, wastes, soils or materials to an approved
facility selected by AGLC for final disposal, using a transporter selected by
AGLC.  At no time will Consultant assume possession or title, constructive or
express, to any such samples, wastes, soils, or materials.  If AGLC requires
Consultant to execute any manifest, AGLC hereby authorizes Consultant to sign
solely as an independent contractor for AGLC, and AGLC hereby expressly agrees
to remain the sole generator and arranger of such samples, wastes, soils, or
materials.
 
6.      Site Conditions.  Consultant understands and acknowledges that the
Services performed hereunder may involve hazardous or toxic substances, wastes
and laws, regulations and government agency policy and guidance documents
related thereto.  Consultant further acknowledges that it is familiar with and
has worked at AGLC’s MGP Sites and is aware of the site conditions at MGP
sites.  Should Consultant encounter Conditions which were (i) not reasonably
anticipated, (ii) subsurface or otherwise concealed physical Conditions that
differed materially from those indicated in this Agreement or from previous
experience at AGLC’s MGP sites or (iii) unknown physical Conditions of an
unusual nature that differed materially from those ordinarily found to exist and
generally recognized as inherent in activities of the character contemplated by
this Agreement, Consultant shall promptly provide notice to AGLC before the
Conditions are disturbed.  AGLC shall promptly investigate such Conditions.  If,
in Consultant’s reasonable opinion, the Conditions cause an increase or decrease
in Consultant’s cost of, or time required for, performance of any part of the
Services, AGLC shall issue a Change Order with an equitable adjustment in
Consultant’s compensation, schedule, or both.  In the event no Change Order is
agreed to, Consultant reserves the right to either (i) suspend its performance
until a Change Order is agreed to or (ii) discontinue its performance and
terminate this Agreement.
 
 
 
17

--------------------------------------------------------------------------------

 
